Citation Nr: 1727165	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-35 426	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney



ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active duty in the United States Air Force from June 1972 to January 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the claim for additional evidentiary development in February 2014 and May 2016.  The requested examinations were provided in March 2014 and February 2017, but the Board finds that the accompanying opinion is inadequate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the development requested in the Board's most recent remand has not been completely performed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 1999). 

Specifically, the Board instructed the AOJ to obtain a more definitive medical opinion regarding whether the Veteran's bilateral hearing loss was related to service.  The examiner was to review the claims file and specifically address whether the Veteran's bilateral hearing loss is etiologically related to the in-service threshold shift noted at 6000 HZ or, in the alternative, whether the hearing loss is otherwise related to the conceded in-service military noise exposure on a delayed-onset theory of causation.  The examiner was also to provide a complete rationale for any opinion provided.

In February 2017, the VA audiologist who proffered a previous March 2014, which the Board found inadequate opinion, basically determined that VA C&P guidelines do not currently allow for inclusion of the frequency for 6000 Hz in consideration for hearing loss and/or threshold shift.  Therefore, an opinion could not be given relative to frequencies outside the 500-4000 Hz range.  Unfortunately, the audiologist did not address the impact of the Veteran's in-service noise exposure or the idea of possible delayed onset hearing loss.  

As this was a primary reason for remanding the appeal, the Board cannot now rely on a negative VA examination that is not based upon consideration of all of the relevant evidence.  Thus, the Board finds that some explanation of the conclusion in the February 2017 opinion is required to permit a proper weighing of the evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, (2008) (stating that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two"); Stefl v. Nicholson, 21 Vet. App. 120, 24 (2007) (stating that the examiner must support his or her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions).

The Board cautions that the law and regulations do not specifically require complaints of, or treatment for, hearing loss during service in order to establish service connection, so a reassertion that the Veteran had normal hearing for VA purposes at during service and at discharge will not be adequate.

The Board sincerely regrets the additional delay and is cognizant of the fact that this claim has already been remanded twice.  Therefore, the Board wishes to assure the Veteran that it would not be remanding it again unless it was essential for a full and fair adjudication.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive.)

Accordingly, the case is REMANDED for the following action:

1.  The claims file, the claims file should then be returned, if possible, to the VA examiner who last reviewed the file in February 2017 for another addendum opinion.  The purpose of this additional review of the file is to obtain a more detailed and responsive opinion.  The report should include a discussion of the Veteran's documented medical history and assertions.  Examination of the Veteran need not be conducted unless it is determined that one is necessary to render an opinion.

In light of an additional review of the record the audiologist should address whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's hearing loss is causally related to his military service, to include on a delayed-onset theory of causation.  The audiologist must 1) presume that the Veteran was exposed to hazardous noise during service; 2) address the Veteran's in-service hearing examinations (1972, 1973, 1975, 1976); and 3) the post-service VA examination reports.  

If it is the opinion of the examiner that the Veteran's bilateral hearing loss is not related to in-service noise exposure, an explanation must be provided to fully explain why the current symptoms are not consistent with the in-service noise exposure or why such exposure is not at least a "contributing factor."  The examiner should discuss the likelihood that the Veteran's current hearing loss is due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment or age-related issues.

Note: The examiner is reminded that VA law and regulations do not preclude service connection for post-service hearing loss just because hearing was within normal limits at the time of separation from service.  In other words, noting that hearing loss did not manifest in service as the sole basis for forming a negative nexus opinion, without additional explanation, will not be adequate.

3.  After the above action is completed, if the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

